— In an action for the imposition of a constructive trust and related relief, the proposed intervenor, Citibank, N.A., appeals from an order of the Supreme Court, Westchester County (Zeck, J.H.O.), entered February 2, 1990, which, inter alia, denied its motion to intervene.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The proposed intervenor, Citibank, N.A., claims that it was adversely affected by the imposition of an "equitable lien” and constructive trust on certain property owned by the defendant Etrusca V. Cosentino in this action. The motion of Citibank, N.A. for leave to intervene was opposed on the basis that it was untimely, because a judgment had already been entered in the action. On the appeal from that judgment, we have determined that the plaintiff’s complaint, to the extent that it sought to impose either an "equitable lien” or a constructive trust on this property, must be dismissed (see, Saferstein v Mideast Sys., 183 AD2d 706 [decided herewith]). Thus, it is clear that Citibank, N.A. can no longer be considered aggrieved by any part of that judgment, and we dismiss its appeal as academic. Bracken, J. P., Sullivan, Lawrence and Eiber, JJ., concur.